        Case 1:20-cv-00576-GSA Document 7 Filed 04/30/20 Page 1 of 1

 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT

 7                                     EASTERN DISTRICT OF CALIFORNIA

 8

 9   DARONTA T. LEWIS,                                     1:20-cv-00576-GSA (PC)

10                        Plaintiff,
                                                           ORDER TO SUBMIT APPLICATION
11             v.                                          TO PROCEED IN FORMA PAUPERIS
                                                           OR PAY FILING FEE WITHIN 30 DAYS
12   STATE OF CALIFORNIA, et al.,
13                        Defendants.
14

15             Plaintiff is a state prisoner proceeding pro se in a civil rights action pursuant to 42 U.S.C.

16   § 1983. Plaintiff has not paid the $400.00 filing fee, or submitted an application to proceed in

17   forma pauperis pursuant to 28 U.S.C. § 1915.

18             Accordingly, IT IS HEREBY ORDERED that:

19             Within thirty (30) days of the date of service of this order, plaintiff shall submit the

20   attached application to proceed in forma pauperis, completed and signed, or in the alternative,

21   pay the $400.00 filing fee for this action. No requests for extension will be granted without a

22   showing of good cause. Failure to comply with this order will result in dismissal of this

23   action.

24
     IT IS SO ORDERED.
25
        Dated:       April 30, 2020                              /s/ Gary S. Austin
26                                                       UNITED STATES MAGISTRATE JUDGE
27

28
